PER CURIAM.
Appellants, Arthur and Parker Priest, challenge the trial judge’s denial on the basis of King v. State, 104 So.2d 730 (Fla. 1957), of their respective motions to dismiss that count of the information charging them with conspiracy to traffic in cannabis. We affirm. See State v. Brandon, 399 So.2d 459 (Fla. 2d DCA 1981); State v. Cristodero, 426 So.2d 977 (Fla. 4th DCA 1982). Appellant Parker Priest also argues that the trial judge’s imposition of a fine as a condition of parole violates Section 947.-13(1)(b), Florida Statutes, as interpreted in Ferrell v. State, 437 So.2d 782 (Fla. 2d DCA 1983), and Alexander v. State, 425 So.2d 1197 (Fla. 2d DCA 1983). The alleged error was not preserved below. Accordingly, we decline to reach the merits of the issue raised and dismiss without prejudice to appellants’ right to collaterally attack the sentence pursuant to Rule 3.850, Florida Rules of Criminal Procedure.
BOOTH, SHIVERS and JOANOS, JJ., concur.